The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 08/19/2022 amendment(s) /response(s) in the Application 16/593,390 by JOLLY for “SSYSTEM AND METHOD FOR SIMULTANEOUS LAYER 3 RESILIENCY DURING AUDIO CAPTURING”, filed on 10/04/2019.  The amendment/response to the claims has been entered.

Response to Amendment
Per the 08/19/2022 Amendment:  
Claims 1, 3, 9, 11, 15 and 17 are amended. 
Claims 2, 10 and 16 are cancelled.
Claims 1, 3-9, 11-15 and 17-20 are pending. 

In view of the 08/19/2022 claim amendments, i.e., “and capturing the audio data in the network packets via a secondary node during an outage of the primary node, wherein the second node is connected to the network through the PBX.” (as recited in claims 1, 9 and 15) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-9, 11-15 and 17-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 08/19/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “and capturing the audio data in the network packets via a secondary node during an outage of the primary node, wherein the second node is connected to the network through the PBX.” (as recited in claims 1, 9 and 15) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, Wolfeld et al. (US20160227029A1) teaches A method for providing resiliency in a network for audio capturing, comprising: (WOLFELD, Fig. 2, paragraph 34, teach providing an alternate audio recording node (i.e. resiliency for audio capturing).)
capturing audio data in network packets via a primary node; monitoring the primary node; (WOLFELD, Fig. 2, steps 210, 212, paragraph 34, teach designating a home (i.e. primary) node to receive the audio content/stream (i.e. monitoring the primary node for audio data).)
sending the network packet to a fallback node, (WOLFELD, Fig. 2, steps 214, 216, paragraph 34, teach designating an alternate (i.e. fallback) node to receive the audio content upon a failure of the home recording node.)
examining the network packets to determine which packets are audio-related packets; (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating a metadata database to ensure that the segment of the audio are associated with the same session ID (i.e. audio-related packets).)
collecting audio-related packets; and storing the collected audio-related packets in a data storage. (WOLFELD, Fig. 3, step 316, paragraph 35, teach updating the metadata database to associate recordings with each other which corresponds to collecting and storing the audio-related packets in a data storage.)

Zhang et al. (US20130242718A1), Fig. 7B, paragraphs 45, 51, teach detecting a failure of a specified device and providing a tunnel across a layer 3 network from the specified device to a second device.

Palmer et al. (US20160119179A1), Fig. 6, paragraphs 78-80, teach determining that communication has been lost in a primary node connected to a network through a PBX (step 610), and replacing the call with a second call connection (steps 615-650).)

Cohen et al. (US20180342251A1), Fig. 8, step 815, paragraph 80, teach audio data determining speaker identification and audio transcript of a call.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “and capturing the audio data in the network packets via a secondary node during an outage of the primary node, wherein the second node is connected to the network through the PBX.” (as recited in claims 1, 9 and 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412